Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 1/02/2020.
 Claims 1-20 are examined and rejected. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 1/10/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) as explained below. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patent Analysis of 16,739,925 and US Patent 10,567,168. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,567,168. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the U.S. Patent 10,567,168.
Exemplary claim 1 with the substantive differences between the conflicting claim 1 identified in bold is outlined below in the following comparison table.

Claim Comparison Table   
Instant Application
16,739,925
US Patent 
10,567,302
1. A method, comprising: 
receiving, by an app server including a processor, data from a client server system, wherein the data includes a mobile application name and account code, wherein the mobile application name is for a mobile application in a plurality of mobile applications that are embedded into a single bundled application; 
retrieving, by the app server, from a permissions database, a first list of mobile 
determining, by the app server, a second list of mobile users accessing the mobile application; 
transmitting, by the app server, the data to a mobile device of each user on the second list of mobile users, wherein the mobile application is updated to incorporate the data; and 
    sending, by the app server, an alert to the mobile device of each user on the first list of mobile users but not on the second list of mobile users, wherein the alert indicates that new data is available for the mobile application

    receiving, by a server comprising a processing system, a request from a mobile device of a user having an account, the request received via a provisioning interface of a single bundled application, the request requesting access to a first mobile application of a plurality of mobile applications embedded into the single bundled application based on the account, and wherein the single bundled application, including the plurality of mobile applications embedded therein, is downloaded onto the mobile device; 
determining, by the server, whether the mobile device has permissions for access to the first mobile application of the plurality of mobile applications in a permissions database; 
    determining, by the server, whether the mobile device is executing the single bundled application based on the account, responsive to a determination that the mobile device has permissions for access to the first mobile application; 
     sending, by the server, permissions data via the provisioning interface to the mobile device, wherein the permissions data enables the mobile device to access the first mobile application, responsive to a determination that the single bundled application is executing on the mobile device; 
     determining, by the server, whether the mobile device is executing a second mobile application of the plurality of mobile applications embedded into the single bundled application; and 
      responsive to the determining that the mobile device is not executing the second mobile application of the plurality of mobile applications, sending, by the server, an alert to the mobile device indicating availability of the second mobile application.





Claim 1 and independent claim(s) of the instant application is broader in all respects than conflicting claim 1 and independent claim(s) of Patent No. U.S. Patent 10,567,302.  It is clear that all the elements of claims 1, 12 and 18 of the instant application are to be found in the patent of claims 1, 10 and 18. The difference between the instant application claims 1, 12 and 18 and claims 1, 10 and 18 of patent claims lies in the fact that the patented claim includes more elements and is thus more specific. 
For example, in the instant application claim 1 recites ‘ .. receiving, determining and transmission with authentication of mobile device, single bundled application with code and adding two list of user(s) and along with other steps’ similarly in the patent claim 18 the ‘all steps of instant application claim 1 along with ‘two devices executing mobile application(s) with authorization .. and other additional steps’. Thus, claim 1 and independent claim(s) of instant application is broader.
The pending claims of the instant application are generic to the species of patent
‘302. Thus, the generic invention is ‘anticipated’ by the species of the patented invention and the instant application claims are generic to the species of invention covered by the patent claim. Therefore, they are not patentably distinct from each other.


This is non-statutory type double patenting rejection since the conflicting claims have been patented.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 since the claims recites “machine readable storage medium”  ... “and because the broadest interpretation of the claimed “machine readable storage medium” … covers a signal per say, which is non-statutory subject matter.
In the event that such " machine readable storage medium " are intended to be limited to the hardware and software necessary to transmit, transport, receive and per se, used in communications.  Therefore, the claims in question do not appear to fall within a statutory category of invention as set forth in 35 USC 101.
It is suggested to amend the claim to include the disclosed non-transitory machine readable storage medium, while at the same time excluding the intangible media such as signals, carrier waves, etc. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-4, 7-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2015/0180857 to Schulman et al. (hereinafter known as “Schulman”) and U.S. Publication 2016/0162688 to Call et al. (hereinafter known as “Call”). 

As per claim 1 Schulman teaches A method, comprising: 
receiving, by an app server (Schulman Fig 7 element 26) including a processor, data from a client server system (Schulman Fig 7 element 24 and 25 para 47-49), wherein the data includes a mobile application name and account code (Schulman Fig 7 para 48-49 teaches application credentials (identifier and private key for user access, access token and app.com domain), which is similar to claimed limitation of mobile application name and account code. Fig 13 para 74-75 teaches BaaS server requesting user credentials with application app.com authorization, which covers claimed limitation, para 81 teaches app identifier which is similar to application name and code), wherein the mobile application name is for a mobile application in a plurality of mobile applications that are embedded into a single bundled application (Schulman para 81 - 82 teaches where user credentials give access to multiple apps – app 1, app 2, app n - which is interpreted as single bundled application Fig 15); 
retrieving, by the app server, from a permissions database, a first list of mobile users permitted access to the mobile application based on the account code (Schulman para 80 teaches receiving rights from BAAS server for authorized users (interpreted as first list of users); 
(Schulman para 53-54 teaches list of users where list of users or new subscribers with registration request to preconfigured app server where registration factors include – origination of request, IP address, user credentials, user personal info, session id etc, is interpreted as second list of users); 
transmitting, by the app server, the data to a mobile device of each user on the second list of mobile users, wherein the mobile application is updated to incorporate the data (Schulman para 53-54 teaches registration of users, authorization of user(s) and access of user(s). Examiner notes in view of claim language of first list of users and second list of users, the claim limitations are interpreted broadly to cover registration of user, authorization of user and aces by user as first list and second list of user is broadly interpreted to cover multiple user being registered and authorized in system which can be interpreted as 2 list of users being registered – example user a registered (interpreted as list 1) and user b registered (interpreted as list 2) which is well known in art to one of ordinary skills). 

Although Schulman teaches notification service to computing device, Call distinctly teaches, 
sending, by the app server, an alert to the mobile device of each user on the first list of mobile users but not on the second list of mobile users, wherein the alert indicates that new data is available for the mobile application (Call para 49 teaches secure app update where user / endpoint device is alerted of app updates (interpreted as new data for mobile application).  

At the time of invention it would have been obvious to one of ordinary skill in the art, having the teachings of Schulman – Call before him or her, to include teaches ons Schulman of user management with multiple users and user authorization with Call’s  teaching of alerting the user of new data in mobile application. The suggestion/motivation for doing so would have been to prevent unauthorized party to implement unauthorized operations in app, by continual modification to the app and its interfaces (Call para 9). 

As per claim 2 combination of Schulman – Call teaches, the method of claim 1, wherein the client server system has been authenticated by an authentication server.  (Schulman para 6-7 Oauth token of authentication server with client system). 

As per claim 3 combination of Schulman – Call teaches, the method of claim 1, wherein the receiving the data from the client server system is via a client server application programming interface (Schulman para 101 secure API via multiple systems including client-server system).

As per claim 4 combination of Schulman – Call teaches, the method of claim 1, wherein the alert is delivered by a push notification service of a vendor of the mobile (Call para 49 teaches secure app update via alert notification ot user of change in app status such as version update, which covers claimed limitation). 
At the time of invention it would have been obvious to one of ordinary skill in the art, having the teachings of Schulman – Call before him or her, to include teaches ons Schulman of user management with multiple users and user authorization with Call’s  teaching of alerting the user of new data in mobile application. The suggestion/motivation for doing so would have been to prevent unauthorized party to implement unauthorized operations in app, by continual modification to the app and its interfaces (Call para 9). 

As per claim 7 combination of Schulman – Call teaches, the method of claim 1, further comprising sending, by the app server (Schulman Fig 14 element 48 teaches app server), permissions data to a first mobile device of a first user for the mobile application via a provisioning interface (Schulman Fig 14 element 2.2 where UMS server sends request response based on user credentials (privileges and rights)), wherein the permissions data enables the first mobile device of the first user to access the mobile application responsive to a determination that the single bundled application is executing on the first mobile device (Schulman Fig 6, 14 and 15 – para 80-83 teaches user access to multiple applications app1, app2 .. appn with user credentials such as secret key, pw, un, IP address etc). 

As per claim 8 combination of Schulman – Call teaches, the method of claim 1, wherein the alert is sent via push notification service (Call para 49 teaches secure app update where user / endpoint device is alerted of app updates (interpreted as new data for mobile application and motivation as explained in claim 1).  

As per claim 9 combination of Schulman – Call teaches, the method of claim 1, wherein the alert includes alarm information (Call para 49 teaches secure app update where user / endpoint device is alerted of app updates (interpreted as new data for mobile application and motivation as explained in claim 1).  

As per claim 10 combination of Schulman – Call teaches, the method of claim 1, further comprising: 
determining a location for a first mobile device (Schulman para 53 teaches user location as credential for authorization); and 
updating the permissions database indicating that an account and the first mobile device have been granted access to a first mobile application, wherein the updating is performed based on the location of the first mobile device (Schulman para 53 teaches user location and other user information as credentials for user authorization, further update of application (version, firmware updates) is based on user credentials which covers the claimed limitation). 




Claim 12
Claim 12 is rejected in accordance with method of claim 1.

As per claim 13 combination of Schulman – Call teaches, the server of claim 12, wherein the data includes a mobile application name and account code (Schulman Fig 7 para 48-49 teaches application credentials (identifier and private key for user access, access token and app.com domain), which is similar to claimed limitation of mobile application name and account code. Fig 13 para 74-75 teaches BaaS server requesting user credentials with application app.com authorization, which covers claimed limitation, para 81 teaches app identifier which is similar to application name and code).  

Claim 14
Claim 14 is rejected in accordance with method of claim 3.
Claim 15
Claim 15 is rejected in accordance with method of claim 7.
Claim 16
Claim 16 is rejected in accordance with method of claim 8.
As per claim 17 combination of Schulman – Call teaches, the server of claim 12, wherein the operations further comprise updating the permissions database indicating that an account and a first mobile device have been granted access to a first mobile application (Schulman Fig 6, 14 and 15 – para 80-83 teaches user access to multiple applications app1, app2 .. appn with user credentials such as secret key, pw, un, IP address etc).  

Claim 18
Claim 18 is rejected in accordance with method of claim 12.

Claim 20
Claim 20 is rejected in accordance with method of claim 3.

Claims 5, 6, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2015/0180857 to Schulman et al. (hereinafter known as “Schulman”) and U.S. Publication 2016/0162688 to Call et al. (hereinafter known as “Call”) and further in view of U.S. Publication 2016/0335075 to Mahajan et al. (hereinafter known as “Mahajan”). 

As per claim 5 combination of Schulman – Call teaches, the method of claim 1, further comprising: 
receiving, by the app server, updated data from the client server system (Schulman Fig 7 element 24 and 25 para 47-49); 
updating, by the app server, the second list of mobile users executing the mobile application (Schulman para 80 teaches receiving rights from BAAS server for authorized users (interpreted as first list of users).

Schulman-Call does not teach however Mahajan teaches, 

(Mahajan para 37 teaches updates of app to all authorized user(s) via app database, app code and API calls which covers the claimed limitation). 

At the time of invention it would have been obvious to one of ordinary skill in the art, having the teachings of Schulman–Call-Mahajan before him or her, to include teaches of Schulman–Call of user management with multiple users with notification to all user(s) with Mahajan’s teaching of update data to all mobile device user(s). The suggestion/motivation for doing so would have been to allow programmers to enhance  security of software code via secure API’s (Mahajan para 4). 

As per claim 6 combination of Schulman – Call – Mahajan teaches, the method of claim 5, wherein the receiving the updated data is via a client server application programming interface (Mahajan para 101 teaches cryptographic server updating via secure API’s and motivation as explained in claim 5)

As per claim 11 combination of Schulman – Call – Mahajan teaches, the method of claim 1, further comprising: 
determining a condition of a mobile network of a first mobile device; and 
updating the permissions database indicating that an account and the first mobile device have been granted access to a first mobile application, wherein the updating is performed based on the condition of the mobile network (Mahajan para 37-39 teaches status of device, network, app version, IP address origination for validation credentials – which cover the claimed limitation). 

As per claim 19 combination of Schulman – Call – Mahajan teaches, the machine-readable storage medium of claim 18, wherein the operations further comprise transmitting the data to a mobile device of each user on the second list of mobile users, wherein the mobile application is updated to incorporate the data (Mahajan para 37 teaches updates of app to all authorized user(s) via app database, app code and API calls which covers the claimed limitation and as explained in claim 5).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20150254726
Holler et al US Patent 8831995 discloses optimized server applications to provide streamed applications to clients via secure file pages from cache as described in Fig 1, 14, 17 and 22. 
Yan et al US Patent 9984246 discloses hierarchial password system for greater permissions for secure download of applications (apps) as described in Figs 4-6. 
Brunet et al US Publication 2015/0128126 discloses dynamic configuration of software application – OS, firmware, make with programmable server and secure API as discussed in Figs 1-2. 
Cassidy et al US Publication 2015/0254726 discloses app server receiving a token from software application on a mobile device with notification messages for app update as described in Figs 9-11. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431